DETAILED ACTION
Claims 1-8, 15-17, 19, and 20 are pending. Claims 9-14 and 18 have been cancelled via preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims, 2, 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "a newly defined flag bit", “newly defined Type Length Value (TLV)”, and “newly defined sub-TLV” in claims 2, 7, and 16 are relative terms which renders the claim indefinite. The terms "a newly defined flag bit", “newly defined Type Length Value (TLV)”, and “newly defined sub-TLV” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the examiner notes the applicant’s disclosure (see Figs. 8-10 of the applicant’s specification), describing the relevant fields as “newly” introduces confusing language into the claims and makes their scope indefinite. It is not entirely clear to one of ordinary skill in the art what these fields are “new” by comparison. Moreover, as the technical art evolves what is “new” vs. what is “known” changes. Therefore, in order to provide definite scope to the claims, the applicant should amend these terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5-7, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thubert et al. (US PG Pub 2016/0142248, cited on IDS dated 9/20/2019).
As per claim 1, Thubert et al. teach an information transfer method, comprising: 
sending, by a user side node, a multicast protocol message or routing protocol message carrying a user side flag to a forwarding side node [Thubert, ¶ 0056, “such a DAO message may include a single bitmap that is the result of an OR operation performed on the bitmaps received via DAOs from a given node's children and the bit(s) associated with the node.  For example, as shown in FIG. 6B, each node may select its DAG parent and send a corresponding DAO message 300 that includes a bitmap that identifies the node and any of that node's descendants along the DAG.  In one embodiment, the bitmap included in a DAO message 300 sent by a given node to its parent may be formed by performing a logical OR operation on the node's assigned bitmap with any of bitmaps received from the node's children, if the node has DAG children.  If not, the node may simply send its own bitmap to its selected parent”, Fig. 6B shows a DAO message (see element 300) being sent from Node A to Node B (see also I[Wingdings font/0xE0]K and J[Wingdings font/0xE0]K). In the instance where Node A has no child nodes (see figure), then it is reasonable to conclude Node A may function as a user side node (similarly for nodes I and J). The Root Node (see figure) functions as a source node (see also ¶ 0042). Additionally, Bit Index Explicit Replication (BIER) is used to support both multicast protocol and unicast (or routing) protocols within a low-power lossy network, LLN (see ¶s 0049, 0053). BIER is used in the LLN of 6B, where DAO message 300 is sent. The DAO message (further shown in Fig. 3) contains a number of bits/flags (see element 321). These bits/flags can be used for any number of functions (see ¶ 0044), including indicating a user side (or uniquely define a destination node as a bitmap, see at least ¶s 0016, 0060). The bitmap is used by the parent/root node to create an aggregated bitmap (see fig. 9, step 920, ¶ 0073).].
As per claim 2, Thubert et al. teach the method according to claim 1, wherein the user side flag is indicated by a newly defined flag bit in the multicast protocol message or the routing protocol [Thubert, ¶ 0044, “Alternatively, sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields”, The sub-option TLV field may be used for any number of reasons.], or by a newly defined sub-TLV in the multicast protocol message or the routing protocol message.
As per claim 3, Thubert et al. teach the method according to claim 1, wherein the step of sending, by the user side node, the multicast protocol message carrying the user side flag to the forwarding side node comprises: sending, by the user side node through a multicast protocol, a traffic request carrying the user side flag; and the step of sending, by the user side node, the routing protocol message carrying the user side flag to the forwarding side node comprises: advertising, by the user side node through a routing protocol, prefix information with an added user side flag [Thubert, ¶ 0056, “such a DAO message may include a single bitmap that is the result of an OR operation performed on the bitmaps received via DAOs from a given node's children and the bit(s) associated with the node.  For example, as shown in FIG. 6B, each node may select its DAG parent and send a corresponding DAO message 300 that includes a bitmap that identifies the node and any of that node's descendants along the DAG.  In one embodiment, the bitmap included in a DAO message 300 sent by a given node to its parent may be formed by performing a logical OR operation on the node's assigned bitmap with any of bitmaps received from the node's children, if the node has DAG children.  If not, the node may simply send its own bitmap to its selected parent”, Fig. 6B shows a DAO message (see element 300) being sent from Node A to Node B (see also I[Wingdings font/0xE0]K and J[Wingdings font/0xE0]K). In the instance where Node A has no child nodes (see figure), then it is reasonable to conclude Node A may function as a user side node (similarly for nodes I and J). The Root Node (see figure) functions as a source node (see also ¶ 0042). Additionally, Bit Index Explicit Replication (BIER) is used to support both multicast protocol and unicast (or routing) protocols within a low-power lossy network, LLN (see ¶s 0049, 0053). BIER is used in the LLN of 6B, where DAO message 300 is sent. The DAO message (further shown in Fig. 3) contains a number of bits/flags (see element 321). These bits/flags can be used for any number of functions (see ¶ 0044), including indicating a user side (or uniquely define a destination node as a bitmap, see at least ¶s 0016, 0060). The bitmap is used by the parent/root node to create an aggregated bitmap (see fig. 9, step 920, ¶ 0073).].
As per claim 5, Thubert et al. teach the method according to claim 3, wherein the prefix information comprises: an Internet Protocol Version 6 (IPv6) address for Bit Index Explicit Replication (BIER) forwarding on an IPv6 network [Thubert, ¶ 0053, “Operationally, BIER may be used in a LLN as a compression technique that maps an IPv6 address or other network address of a node into a bit position in a bitmap, according to various embodiments”, BIER is used for mapping IPv6 addresses in a LLN.].
As per claim 6, Thubert et al. teach an information transfer method, comprising: identifying, by a forwarding side node, a user side node in a forwarding table after a multicast protocol message or routing protocol message carrying the user side flag sent from a directly connected user side node is received by the forwarding side node [Thubert, ¶ 0056, “such a DAO message may include a single bitmap that is the result of an OR operation performed on the bitmaps received via DAOs from a given node's children and the bit(s) associated with the node.  For example, as shown in FIG. 6B, each node may select its DAG parent and send a corresponding DAO message 300 that includes a bitmap that identifies the node and any of that node's descendants along the DAG.  In one embodiment, the bitmap included in a DAO message 300 sent by a given node to its parent may be formed by performing a logical OR operation on the node's assigned bitmap with any of bitmaps received from the node's children, if the node has DAG children.  If not, the node may simply send its own bitmap to its selected parent”, Fig. 6B shows a DAO message (see element 300) being sent from Node A to Node B (see also I[Wingdings font/0xE0]K and J[Wingdings font/0xE0]K). In the instance where Node A has no child nodes (see figure), then it is reasonable to conclude Node A may function as a user side node (similarly for nodes I and J). The Root Node (see figure) functions as a source node (see also ¶ 0042). Additionally, Bit Index Explicit Replication (BIER) is used to support both multicast protocol and unicast (or routing) protocols within a low-power lossy network, LLN (see ¶s 0049, 0053). BIER is used in the LLN of 6B, where DAO message 300 is sent. The DAO message (further shown in Fig. 3) contains a number of bits/flags (see element 321). These bits/flags can be used for any number of functions (see ¶ 0044), including indicating a user side (or uniquely define a destination node as a bitmap, see at least ¶s 0016, 0060). The bitmap is used by the parent/root node to create an aggregated bitmap (see fig. 9, step 920, ¶ 0073).]; and forwarding a packet to the user side node according to the forwarding table, wherein a destination address of the packet is encapsulated as an address of the user side node [Thubert, ¶ 0077, “At step 1025, as detailed above, the device sends the message including the destination bitmap to a particular node in the network”, Fig. 10 shows sending a message with BIER (see ¶ 0074). The message is sent to the user (or child node) using the aggregated bitmap (see steps 1010-1025, ¶s 0075-0077).].
As per claim 7, Thubert et al. teach the method according to claim 6, wherein the user side flag is indicated by a newly defined flag bit in the multicast protocol message or the routing protocol message, or by a newly defined Type Length Value (TLV) in the multicast protocol message or the routing protocol message [Thubert, ¶ 0044, “Alternatively, sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields”, The sub-option TLV field may be used for any number of reasons.], or by a newly defined sub-TLV in the multicast protocol message or the routing protocol message.
As per claim 15, Thubert et al. teach an information transfer device, comprising: a transmitting module, a memory, and a processor; wherein the memory is configured to store a program for information transfer which, when read and executed by the processor, causes the following operation to be performed [Thubert, ¶ 0022, “FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes shown in FIG. 1 above.  The device may comprise one or more network interfaces 210 (e.g., wired, wireless, PLC, etc.), at least one processor 220, and a memory 240”, The node device contains a processor, a memory, and a network interface to perform its disclosed functions.]: 
transmitting, by the transmitting module, a multicast protocol message or routing protocol message carrying a user side flag to a forwarding side node [Thubert, ¶ 0056, “such a DAO message may include a single bitmap that is the result of an OR operation performed on the bitmaps received via DAOs from a given node's children and the bit(s) associated with the node.  For example, as shown in FIG. 6B, each node may select its DAG parent and send a corresponding DAO message 300 that includes a bitmap that identifies the node and any of that node's descendants along the DAG.  In one embodiment, the bitmap included in a DAO message 300 sent by a given node to its parent may be formed by performing a logical OR operation on the node's assigned bitmap with any of bitmaps received from the node's children, if the node has DAG children.  If not, the node may simply send its own bitmap to its selected parent”, Fig. 6B shows a DAO message (see element 300) being sent from Node A to Node B (see also I[Wingdings font/0xE0]K and J[Wingdings font/0xE0]K). In the instance where Node A has no child nodes (see figure), then it is reasonable to conclude Node A may function as a user side node (similarly for nodes I and J). The Root Node (see figure) functions as a source node (see also ¶ 0042). Additionally, Bit Index Explicit Replication (BIER) is used to support both multicast protocol and unicast (or routing) protocols within a low-power lossy network, LLN (see ¶s 0049, 0053). BIER is used in the LLN of 6B, where DAO message 300 is sent. The DAO message (further shown in Fig. 3) contains a number of bits/flags (see element 321). These bits/flags can be used for any number of functions (see ¶ 0044), including indicating a user side (or uniquely define a destination node as a bitmap, see at least ¶s 0016, 0060). The bitmap is used by the parent/root node to create an aggregated bitmap (see fig. 9, step 920, ¶ 0073).]
As per claim 16, Thubert et al. teach the device according to claim 15, wherein the user side flag is indicated by a newly defined flag bit in the multicast protocol message or the routing protocol message, or by a newly defined Type Length Value (TLV) in the multicast protocol message or the routing protocol message [Thubert, ¶ 0044, “Alternatively, sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields”, The sub-option TLV field may be used for any number of reasons.], or by a newly defined sub-TLV in the multicast protocol message or the routing protocol message.
As per claim 17, Thubert et al. teach an information transfer device, comprising: a memory, and a processor; wherein the memory is configured to store a program for information transfer which, when read and executed by the processor implement the information transfer method according to claim 1 [Thubert, ¶ 0022, “FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes shown in FIG. 1 above.  The device may comprise one or more network interfaces 210 (e.g., wired, wireless, PLC, etc.), at least one processor 220, and a memory 240”, The node device contains a processor, a memory, and a network interface to perform its disclosed functions.].
As per claim 19, Thubert et al. teach a non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, implement the information transfer method according to claim 1 [Thubert, ¶ 0022, “FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes shown in FIG. 1 above.  The device may comprise one or more network interfaces 210 (e.g., wired, wireless, PLC, etc.), at least one processor 220, and a memory 240”, The node device contains a processor, a memory, and a network interface to perform its disclosed functions.]
As per claim 20, Thubert et al. teach a non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, implement the information transfer method according to claim 6 [Thubert, ¶ 0022, “FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes shown in FIG. 1 above.  The device may comprise one or more network interfaces 210 (e.g., wired, wireless, PLC, etc.), at least one processor 220, and a memory 240”, The node device contains a processor, a memory, and a network interface to perform its disclosed functions.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert et al. (US PG Pub 2016/0142248, cited on IDS dated 9/20/2019) in view of Wijnands et al. (US PG Pub 2015/0139228, cited on IDS dated 1/13/2021).
As per claim 4, Thubert et al. teach the method according to claim 3. Thubert et al. also teach the routing protocol comprises at least one of: a Babel protocol, a Border Gateway Protocol (BGP), an Open Shortest Path First (OSPF) protocol, and an Intermediate System-to-Intermediate System (ISIS) protocol [Thubert, ¶ 0026, “Routing process (services) 244 includes computer executable instructions executed by the processor 220 to perform functions provided by one or more routing protocols, such as proactive or reactive routing protocols as will be understood by those skilled in the art.  These functions may, on capable devices, be configured to manage a routing/forwarding table (a data structure 245) including, e.g., data used to make routing/forwarding decisions.  In particular, in proactive routing, connectivity is discovered and known prior to computing routes to any destination in the network, e.g., link state routing such as Open Shortest Path First (OSPF), or Intermediate-System-to-Intermediate-System (ISIS)”, The routing protocols within the LLN may include OSPF and ISIS.].
Thubert et al. do not explicitly teach wherein the multicast protocol message comprises a traffic request sent through a multicast protocol; the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol.
However, Wijnands et al. teach herein the multicast protocol message comprises a traffic request sent through a multicast protocol; the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol [Wijnands, ¶ 0026, “Typically, building a MDT is a receiver-driven process.  That is, membership information is generated at a receiver.  The membership information is propagated hop-by-hop towards a source or rendezvous point, as illustrated in the following example.  When a host wants to receive multicast data packets for a given multicast group (or from a specific source), the host first sends a message indicating the host's interest in the multicast group (or source).  The message can be, for example, an Internet Group Management Protocol (IGMP) membership report or a multicast listener discovery (MLD) report that contains information, such as a multicast group address, identifying the multicast group in which the host is interested”, A multicast distribution tree (MDT) network uses multicast protocols.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast protocols of Wijnands et al. into Thubert et al. By modifying the messaging on the multicast/unicast LLN operating with BIER as taught by Thubert et al. to operate according to multicast protocols with BIER as taught by Wijnands et al. (see ¶ 0060), the benefits of saved bandwidth and improved throughput (see Wijnands, ¶ 0022) are achieved.
As per claim 8, Thubert et al. teach the method according to claim 6. Thubert et al. also teach wherein the routing protocol message comprises prefix information advertised through a routing protocol; the routing protocol message comprises at least one of: a Babel protocol, a Border Gateway Protocol (BGP), an Open Shortest Path First (OSPF) protocol, and an Intermediate System-to-Intermediate System (ISIS) protocol [Thubert, ¶ 0026, “Routing process (services) 244 includes computer executable instructions executed by the processor 220 to perform functions provided by one or more routing protocols, such as proactive or reactive routing protocols as will be understood by those skilled in the art.  These functions may, on capable devices, be configured to manage a routing/forwarding table (a data structure 245) including, e.g., data used to make routing/forwarding decisions.  In particular, in proactive routing, connectivity is discovered and known prior to computing routes to any destination in the network, e.g., link state routing such as Open Shortest Path First (OSPF), or Intermediate-System-to-Intermediate-System (ISIS)”, The routing protocols within the LLN may include OSPF and ISIS.].
Thubert et al. do not explicitly teach wherein the multicast protocol message comprises a traffic request sent through a multicast protocol; the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol.
However, Wijnands et al. teach herein the multicast protocol message comprises a traffic request sent through a multicast protocol; the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol [Wijnands, ¶ 0026, “Typically, building a MDT is a receiver-driven process.  That is, membership information is generated at a receiver.  The membership information is propagated hop-by-hop towards a source or rendezvous point, as illustrated in the following example.  When a host wants to receive multicast data packets for a given multicast group (or from a specific source), the host first sends a message indicating the host's interest in the multicast group (or source).  The message can be, for example, an Internet Group Management Protocol (IGMP) membership report or a multicast listener discovery (MLD) report that contains information, such as a multicast group address, identifying the multicast group in which the host is interested”, A multicast distribution tree (MDT) network uses multicast protocols.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast protocols of Wijnands et al. into Thubert et al. By modifying the messaging on the multicast/unicast LLN operating with BIER as taught by Thubert et al. to operate according to multicast protocols with BIER as taught by Wijnands et al. (see ¶ 0060), the benefits of saved bandwidth and improved throughput (see Wijnands, ¶ 0022) are achieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Eckert et al. (US Patent No. 10,958,566), teaches BIER-TE Group Path Tables for multicast (see at least figs. 2 and 3).
The reference, Wijnands et al. (US Patent No. 10,637,675), teaches area specific multicasting using BIER (see at least fig. 2).
The reference, Hu et al. (US PG Pub 2018/0205636), teaches BIER transmission, including BFIR and BFER nodes (see fig. 1).
The reference, Chunduri et al. (see NPL U cited on PTO-892), teaches operator defined sub-TLVS (see figs. 1 and 2).
The reference, Chunduri et al. (see NPL V cited on PTO-892), teaches self-defined sub-TLVS (see figs. 1 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/23/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464